On tub Merits.
Article 200, of the Constitution of 1879, was brought to our notice. It exempts all persons engaged in agricultural pursuits from the payment of a license tax.
It appears that the rice was produced on a farm not very far from the town of Mansura, and that it was being sold in that town for his (defendant’s) account, when demand for the payment of a license was made.
The sowing of rice, tilling, gathering, and converting it into an •article of food was the work of the owner, for whose benefit it was ■offered for sale.
The claim on the part of plaintiff is that, in offering the rice for sale in the manner it was offered, he became a peddler, and liable for .a license under the law 78 of 1896, and an ordinance drawn under it *89by the municipal authorities of the town of Mansura, imposing a license tax on peddlers.
A peddler, as we take it, is anyone who sells anything having value, .bought by him, and sold from place to place in small quantities. He is engaged in a small business, something of a trader.
The definition does not take in the farmer who travels about in a small wagon, in dust and heat, or on heavy roads, selling his erop; retailing it in small quantities.
He is not a small trader who deals in a number of wares or commodities. He was only carrying out the purpose he had in view in making the crop, to sell it at retail or wholesale, as deemed most advantageous to him as a farmer.
The selling was an incident of farming it may be said. It was a •part of his pursuit as a farmer, and he thereby in no way became a peddler or a merchant.
The exemption covers both the farmer and the sale by the farmer of .that which his industry produces.
Rice gathered in the field and placed in sacks is, unquestionably, an .agricultural product.
The decision referred to by counsel for plaintiff in which it was held that the manufacturer of wine, from his own grapes (to quote the language of the decision), is “not 'an agricultural product/1 •although manufactured from such product, does not apply to the case before us for decision. Town of Mandeville vs. Baudet, 49 Ann. 236.
Here the amount received for an agricultural product was realized .as a return for the farmer’s labor, clearly exempt under the Constitution. Adler, Goldman & Co. vs. Assessors, 37 An. 807.
For reasons assigned, the judgment appealed from is annulled, .avoided and reversed; the demand of the plaintiff and appellee is rejected at his costs in both courts.